Name: COMMISSION REGULATION (EC) No 845/95 of 18 April 1995 amending Regulation (EC) No 1588/94 laying down detailed rules for applying to milk and milk products the arrangements provided for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  European construction;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 85/22 I EN I Official Journal of the European Communities 19 . 4. 95 COMMISSION REGULATION (EC) No 845/95 of 18 April 1995 amending Regulation (EC) No 1588/94 laying down detailed rules for applying to milk and milk products the arrangements provided for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States of the one part, and the Republic of Bulgaria of the other partf), and in particular Article 1 thereof, Bulgaria ^ apply from 1 January 1995 ; whereas, in order to align the timetable of the trade provisions in the said Agreements with that of the Visegrad associated countries, the Second Additional Protocols provide for the applica ­ tion of the quotas for year 5 as from 1 July 1995 ; Whereas additional quantities of products which can be imported under CN code ex 0406 90 from Romania and from Bulgaria have been granted for the years 1994/95 to 1998/99 to compensate Romania for the late application of certain agriculture concessions provided for in the Interim Agreement and the Republic of Bulgaria for the late entry into force of the Interim Agreement ; whereas these additional quantities remain applicable, and, for the years 1996/97, 1997/98 and 1998/99 do not take into account, and are irrespective of, the quantities eligible for a levy reduction from 1996/97 onwards to be agreed under the Europe Agreements ; Whereas Regulation (EC) No 1 588/94 should be amended in order to implement the abovementioned provisions of the Second Additional Protocols ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EC) No 3382/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States of the one part, and Romania of the other part (2), and in particular Article 1 thereof, Whereas the Europe Agreements with Bulgaria and Romania provide for a reduction in the levies on imports of certain cheeses covered by CN code 0406 up to certain quantities ; HAS ADOPTED THIS REGULATION : Whereas pending the entry into force of the Europe Agreements on 1 February 1995, their provisions on trade and trade-related matters were given effect by Interim Agreements on trade and trade-related matters between the European Community and the European Coal and Steel Community and the Republic of Bulgaria and Romania respectively ; Article 1 Annex I to Regulation (EC) No 1588/94 is replaced by the Annex hereto* Whereas Commission Regulation (EC) No 1588/94 (3), as amended by Regulation (EC) No 3337/94 (4), lays down the detailed rules for the application of the arrangements provided for in those Agreements ; Whereas the Second Additional Protocols to the Interim Agreements on trade and trade-related matters and to the Europe Agreements with Romania and the Republic of Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 368 , 31 . 12. 1994, p. 5. (2) OJ No L 368 , 31 . 12 . 1994, p. 1 . P) OJ No L 167, 1 . 7. 1994, p. 8 . (4) OJ No L 350, 31 . 12. 1994, p. 66. P) OJ No L 366, 31 . 12. 1994, pp. 22 and 25. 19 . 4. 95 MEN Official Journal of the European Communities No L 85/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX I A. Cheeses from Romania The following quantities of cheeses originating in Romania and covered by the CN codes quoted may be imported into the Community with a 60 % reduction in the levy. (tonnes) CN code Description 1 July 1994to 30 June 1 995 1 July 1995 to 30 June 1 996 1 July 1996 to 30 June 1 997 1 July 1997 to 30 June 1998 1 July 1998 to 30 June 1 999 Kashkaval Sacele (') &gt; I Kashkaval Penteleu (') \ ex 0406 90 29 &lt; Kashkaval Dalia ('} Kashkaval afumat Vidraru (') I Kashkaval afumat Fetesti (') &gt; 1 333,3 1 533,3 1 33,3 0 1 33,3 (2) 1 33,3 (2) ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 i Brinza Moieciu (') Brinza Vaca (') Brinza de burduf (') k Brinza topita Carpati ( ! ) 4 (') Of cows milk (2) These quantities do not take into account, and are irrespective of, the quantities eligible for a levy reduction from 1996/97 onwards, to be agreed under the European Agreement. B. Cheeses from Bulgaria The following quantities of products originating in Bulgaria and covered by the CN codes quoted may be imported into the Community with a 60 % reduction in the levy. (tonnes) CN code Description 1 July 1994to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1 997 1 July 1997 to 30 June 1998 1 July 1998 to 30 June 1999 ex 0406 90 White brined cheese of cow's milk * l 2 233,31 d 1 2 233,3 2 233,3 233,3 (  ) 233,3 (') 233,3 (') ex 0406 90 Kashkaval Vitosha of cow's milk Ã ¨ I I (') This quantities do not take into account, and are irrespective of, the quantities eligible for a levy reduction from 1996/97 onwards, to be agreed under the European Agreement.'